Locher, J.,
dissenting. I must respectfully dissent from'the majority’s opinion as it is a mere adherence to the anomalous result first espoused in Jackson v. Coffey (1977), 52 Ohio St. 2d 43. The majority’s opinion first finds a violation of R. C. 124.57 and then summarily upholds the Director of Transportation’s removal of the appellees. As iii Jackson, supra, the effect of. this decision is to strip the .State,Personnel Board of Review (board) of its legislatively vested discretion to reach a decision different from .the . appointing authority relative to the removal or suspension of a classified employee. R. C. 124.03. The abrogation' of.. the. board’s discretion assigns to it the utility of merely’ being a rubber stamp of the appointing authority’s decision as to removal or suspension. I am unfamiliar with any rule of statutory construction which, when applied to *285the board’s authority granted in R. C. 124.03, would compel the inference of legislative intent the majority’s decision necessarily implies.
Moreover, the disastrous possibility of various appointing authorities assessing penalties of different severity for identical infractions portended in my dissent in' Jackson, supra, has in the instant cause unfortunately become reality. The appointing authority in this cause, according to the record and stipulated facts, dismissed these two employees, but allowed a third employee, the supervisor of one of the dismissed employees, to retain his employment despite the fact that all three were engaged in similar political activity.4 The majority’s decision thus effectively bars the board from correcting this egregious and patently unjustifiable discrimination. The prevention of this pernicious situation was provided for by the General Assembly and its necessity has been aptly demonstrated by the instant cause.

It was stipulated to the board that all three employees served as members on a county political party central committee.